


Exhibit 10.1

CASS INFORMATION SYSTEMS, INC.
AMENDED AND RESTATED
OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT

Participant Name:   

Date of Grant:   

Number of Shares of Restricted Stock subject to this Award:   

We are pleased to inform you that, as an employee or director of Cass
Information Systems, Inc. (“Cass”) or one of its Subsidiaries, you are granted
an Award of Shares of Restricted Stock under the Cass Information Systems, Inc.
Amended and Restated Omnibus Stock and Performance Compensation Plan (the
“Plan”). The shares of Cass common stock granted pursuant to this Agreement are
hereinafter called “Shares.” Each Share under this Award is composed of one
share of Cass common stock, $0.50 par value per share. This Award is subject to
your acceptance as provided in Section 1 below and the terms and conditions that
follow in this Agreement.

The date of the Award evidenced by this Agreement (the “Date of Grant”) is set
forth above.

The terms and conditions of this Award, including non-standard provisions
permitted by the Plan, are set forth below.

1. Acceptance of Award. This Award is to be accepted by signing your name on the
signature page of two copies of this Agreement and causing them to be delivered
to the Secretary of Cass, 12444 Powerscourt Drive, Suite 550, St. Louis, MO
63131, before 4:30 p.m. Central time on the 30th day after the Date of Grant. If
the Secretary does not receive your properly signed copies of this Agreement
before the time and date specified in the previous sentence, then, despite
anything else provided in this Agreement, this Award will be void as if it was
never awarded to you and will be of no effect. Your signing and timely
delivering the copies of this Agreement will evidence your acceptance on the
terms and conditions stated in this Agreement.

2. Issuance of Restricted Stock.

       (a)        Subject to the provisions of this Agreement and except as any
of the Shares may be issued in book entry form, Cass shall issue and register on
its books and records in your name a certificate (certificates) evidencing the
number of Shares subject to this Award as set forth above. Each certificate
shall bear a legend, substantially in the following form:       “THE SALE OR
OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, WHETHER
VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE CASS INFORMATION SYSTEMS, INC.
AMENDED AND RESTATED OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN AND IN THE
RESTRICTED STOCK AGREEMENT. A COPY OF THE PLAN AND SUCH RESTRICTED STOCK
AGREEMENT MAY BE OBTAINED FROM THE SECRETARY OF CASS INFORMATION SYSTEMS, INC.”


--------------------------------------------------------------------------------




Exhibit 10.1

The certificate(s) shall be retained by Cass (or its designee) until the time
that all restrictions or conditions applicable to the Shares have been satisfied
or lapsed. You agree to (i) deliver to Cass, as a precondition to the issuance
of any certificate or certificates with respect to Unvested Shares, one or more
stock powers, endorsed in blank, with respect to such Shares, (ii) sign such
other powers, take such other actions as Cass may reasonably request to
accomplish the transfer or forfeiture of any Unvested Shares that are forfeited
under this Agreement and (iii) authorize Cass to cause such Unvested Shares to
be cancelled or transferred in the event they are forfeited pursuant to this
Agreement. As used in this Agreement, “Unvested Shares” means Shares which are
subject to forfeiture under this Agreement.         (b)       If Unvested Shares
are held in book entry form, Subsection 2(a) shall not be applicable and you
agree that Cass may give stop transfer instructions to the depository of such
Shares to ensure compliance with the provisions of this Agreement. You hereby
(i) acknowledge that the Unvested Shares may be held in book entry form on the
books of Cass’s depository (or another institution specified by Cass), (ii)
irrevocably authorize Cass to take such actions as may be necessary or
appropriate to effect a transfer or cancellation of the record ownership of any
such Unvested Shares that are forfeited in accordance with this Agreement, (iii)
agree to take such other actions as Cass may reasonably request to accomplish
the forfeiture of any Unvested Shares that are forfeited under this Agreement,
and (iv) authorize Cass to cause such Shares to be cancelled or transferred in
the event they are forfeited pursuant to this Agreement.

3. Restrictions. In association with the other terms of this Agreement and in
accordance with the Plan, the Shares shall be subject to the following
restrictions:

      (a)       Neither (i) the Shares or any interest in them, (ii) the right
to vote the Shares, (iii) the right to receive dividends on the Shares, or (iv)
any other rights under this Agreement may be sold, transferred, donated,
exchanged, pledged, hypothecated, assigned, or otherwise transferred, alienated
or encumbered, by operation of law or otherwise, until (and then only to the
extent of) the Shares are delivered to you or, in the event of your death, your
Designated Beneficiary or Beneficiaries or testamentary transferee or
transferees.   (b) You shall have, with respect to the Shares, all of the rights
of a holder of Shares, including the right to vote such Shares and to earn any
cash dividends thereon, except as otherwise provided in the Plan. Additional
Shares of Cass common stock resulting from adjustments under Section XII of the
Plan with respect to Shares subject to this Agreement shall be treated as
additional Shares subject to the same restrictions and other terms of this Award
and you shall comply with the provisions of Sections 2(a) or (b), as
appropriate, with respect to such additional Shares. Cash dividends paid on
Unvested Shares are taxable to you as compensation income, and not dividend
income, and are deductible by Cass or its Subsidiaries for income tax purposes
as compensation income. Such dividends may be paid to you at the time they are
paid to other holders of shares of Cass Common Stock or may be retained by Cass
and payable subject to fulfillment of the terms and conditions of this
Agreement.

2

--------------------------------------------------------------------------------




Exhibit 10.1

      (c)       During your lifetime, Shares shall only be delivered to you. Any
Shares transferred in accordance with this Agreement shall continue to be
subject to the terms and conditions of this Agreement. Any transfer permitted
under this Agreement shall be promptly reported in writing to Cass’s Secretary.
  (d) You may designate a beneficiary or beneficiaries (“Designated Beneficiary
or Beneficiaries”) on the Designated Beneficiary form attached to this Agreement
to receive Shares which vest on your death. If you do not complete the
Beneficiary Designation form or if, after your death, your Designated
Beneficiary or Beneficiaries has or have died or cannot be located, Shares which
become vested on your death shall be transferred in accordance with your will
or, if you have no will, in accordance with applicable state laws of descent and
distribution.

4. Lapse of Restrictions and Delivery of Shares of Restricted Stock. Unless
previously forfeited or transferred on account of your death, Total Disability
or a Change in Control, the Restriction Period will lapse with respect to
applicable Shares and Cass shall deliver the Shares subject to this Award to
you, pursuant to the vesting schedule described on the Exhibit A attached to
this Agreement.

Cass shall deliver the Shares to you by transferring certificates to you
evidencing your ownership of the Shares without the legend provided by Section
2(a) but with any legend required by federal and state securities laws. The
appropriate officers of Cass may, in their discretion, cause the Shares as
described in this Section 4 to instead be held in book entry form in your name
without the restrictions imposed by this Agreement.

5. Effect of Death, Total Disability or Change of Control. If you die while in
the employment or service of Cass or its Subsidiaries, the Restriction Period
will lapse with respect to all outstanding Shares and Cass shall deliver the
Shares subject to this Award to your Designated Beneficiary or as provided in
Section 3(d) if a Beneficiary has not been designated, has died or cannot be
located. Subsequently, such Shares shall not be subject to forfeiture after your
death. If you become Totally Disabled or a Change of Control occurs while you
are employed by or in the service of Cass or its Subsidiaries, the Restriction
Period will lapse with respect to all outstanding Shares and Cass shall deliver
the Shares subject to this Award to you. Subsequently, such Shares shall not be
subject to forfeiture after the occurrence of your Total Disability or a Change
of Control. Shares transferred pursuant to this Section 5 shall be delivered in
the same manner as provided in Section 4.

3

--------------------------------------------------------------------------------




Exhibit 10.1

6. Effect of Other Causes of Termination of Employment.

      (a)       If your employment or service with Cass or any of its
Subsidiaries terminates prior to the lapse of restrictions on Shares in
accordance with Section 4 other than by reason of your death, Total Disability
or after a Change of Control, you shall forfeit all such Shares.   (b) For the
purposes of this Agreement, your employment or service by a Subsidiary of Cass
shall be considered terminated on the date that the company for which you are
employed or serve is no longer a Subsidiary of Cass.   (c) Notwithstanding
anything in this Agreement to the contrary, no Shares shall be delivered to you
under this Agreement if your employment or service with Cass or a Subsidiary is
Terminated for Cause including Termination for Cause.

7. Transfer of Employment; Leave of Absence. A transfer of your employment from
Cass to a Subsidiary or vice versa, or from one Subsidiary to another, without
an intervening period, shall not be deemed a termination of employment. If you
are granted an authorized leave of absence, you shall be deemed to have remained
in the employ or service of the company by which you are employed or of which
you serve as a director during such leave of absence.

8. Tax Matters.

      (a)       Federal Income tax withholding (and state and local income tax
withholding, if applicable) may be required with respect to the taxation of
income realized when restrictions are removed from the Shares or in the event
you make the election described in Section 20. You agree to deliver to Cass only
the amounts the Committee determines should be withheld, provided, however, that
you may pay a portion or all of such withholding taxes by electing to have (i)
Cass withhold a portion of the Shares that would otherwise be delivered to you
or (ii) you can deliver to Cass Shares that you have owned for at least six
months, in either case, having a Fair Market Value (as of the date that the
amount of taxes is to be withheld) in the sum of the amount to be withheld plus
reasonable expenses of selling such Shares, and provided further that your
election shall be irrevocable and subject to the approval of the Committee.  
(b) You should consult with your tax advisor regarding the tax consequences of
receiving shares and making the election described in Section 20.

9. Employment and Service. Nothing contained in this Agreement or the Plan shall
confer any right to continue in the employ or other service of Cass or any of
its Subsidiaries or limit in any way the right of Cass or a Subsidiary to change
your compensation or other benefits or to terminate your employment or other
service with or without Cause.

10. Listing: Securities Considerations. Despite anything else in this Agreement,
if at any time the Board determines, in its sole discretion, the listing,
registration or qualification (or an updating of any such document) of the
Shares issuable under this Agreement is necessary on any securities exchange or
under any federal or state securities or blue sky law, or that the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with the issuance of the Shares, or the removal
of any restrictions imposed on such Shares, such Shares shall not be issued, in
whole or in part, or the restrictions on the Shares removed, unless such
listing, registration, qualifications, consent or approval shall have been
effected or obtained free of any conditions not acceptable to Cass.

4

--------------------------------------------------------------------------------




Exhibit 10.1

11. Clawback Policy. Notwithstanding any provision to the contrary, in the event
Cass materially restates its financial statements, the result of which is that
the Award described herein would have been lesser if calculated based on
restated results, the Compensation Committee shall have the discretion to
rescind, revoke, adjust or otherwise modify the Award. Such action will be taken
consistent with the Compensation Committee’s governing Clawback Policy, a copy
of which is available from the Secretary of Cass upon request.

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
on the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives and successors. Without limiting the
generality of the foregoing, whenever the term “you” is used in any provision of
this Agreement under circumstances where the provision appropriately applies to
the heirs, executors, administrators, or legal representatives to whom Shares
may be transferred by the Beneficiary Designation, will or the laws of descent
and distribution, the term “you” shall be deemed to include such person or
persons.

13. Plan Provisions Govern.

      (a)       This Award is subject to the terms, conditions, restrictions and
other provisions of the Plan as if all those provisions were set forth in their
entirety in this Agreement. If any provision of this Agreement conflicts with a
provision of the Plan, the Plan provision shall control.   (b) You acknowledge
that a copy of the Plan and a prospectus summarizing the Plan was distributed or
made available to you and that you were advised to review that material before
entering into this Agreement. You waive the right to claim that the provisions
of the Plan are not binding on you and your heirs, executors, administrators,
legal representatives and successors.   (c) Capitalized terms used but not
defined in this Agreement have the meanings given those terms in the Plan.   (d)
By your signature below, you represent that you are familiar with the terms and
provisions of the Plan, and hereby accept this Agreement subject to all of the
terms and provisions of the Plan. You have reviewed the Plan and this Agreement
in their entirety and fully understand all provisions of the Plan and this
Agreement. You agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee on any questions arising under the Plan or this
Agreement.

14. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Missouri despite any laws of that
state that would apply the laws of a different state. In the event of litigation
arising in connection with this Agreement and/or the Plan, the parties hereto
agree to submit to the jurisdiction of state and Federal courts located in
Missouri.

5

--------------------------------------------------------------------------------




Exhibit 10.1

15. Severability. If any term or provision of this Agreement, or the application
of this Agreement to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, both
parties intend for any court construing this Agreement to modify or limit that
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any provision that is not susceptible of reformation shall be ignored so
as to not affect any other term or provision of this Agreement, and the
remainder of this Agreement, or the application of that term or provision to
persons of circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

16. Entire Agreement; Modification. The Plan and this Agreement contain the
entire agreement between the parties with respect to the subject matter
contained in this Agreement and it may not be modified, except as provided in
the Plan, as it may be amended from time to time in the manner provided in the
Plan, or in this Agreement, as it may be amended from time to time by a written
document signed by each of the parties to this Agreement. Any oral or written
agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained in this Agreement
made before the signing of this Agreement shall be void and ineffective for all
purposes.

17. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

18. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

19. Notices; Electronic Delivery. All notices, demands or other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally; mailed by certified or registered mail, return receipt requested and
postage prepaid; delivered by a nationally recognized overnight delivery service
or sent by facsimile and confirmed by first class mail, to the recipient. Such
notices, demands and other communications shall be sent to the parties at the
addresses indicated below:

(a) If to you:                   (b)       If to the Company:       Secretary
Cass Information Systems, Inc. 12444 Powerscourt Drive, Suite 550 St. Louis,
Missouri 63131


6

--------------------------------------------------------------------------------




Exhibit 10.1

or to such other address or to the attention of such other party as the
recipient party has specified by prior written notice to the sending party. You
agree during the term of this Agreement to keep Cass informed of your current
mailing address and of receiving written notice from Cass in accordance with
this Section 19. In lieu of receiving documents in paper format, you agree, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that may be required to be delivered to you (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by Cass. Electronic delivery may be via electronic mail system or by
reference to a location on a Cass intranet to which you have access. You hereby
consent to any and all procedures Cass has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that may be required to be delivered to you, and agree that your electronic
signature is the same as, and shall have the same force and effect as, your
manual signature.

20. Section 83(b) Election. In the event you make an election under Section
83(b) of the Internal Revenue Code of 1986, as amended, with respect to Shares,
the parties hereto shall cooperate to insure such election is effective.

21. Authority to Receive Payments. Any amount payable to or for the benefit of a
minor, an incompetent person or other person incapable of receiving such payment
shall be deemed paid when paid to the conservator of such person’s estate or to
the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge Cass and Members of the Committee
and the Board with respect thereto.

In Witness Whereof, the parties have caused this Agreement to be signed and
delivered as of the day and year first above written.

CASS INFORMATION SYSTEMS, INC. PARTICIPANT     Signature        Signature By:  
Date:     Title:   Date:    


7

--------------------------------------------------------------------------------




Exhibit 10.1

CASS INFORMATION SYSTEMS, INC.
AMENDED AND RESTATED
OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT
BENEFICIARY DESIGNATION

To the Secretary of Cass Information Systems, Inc. (“Cass”)

Pursuant to the provisions of the Cass Information Systems, Inc. Amended and
Restated Omnibus Stock and Performance Compensation Plan (“Plan”), permitting
the designation of a Beneficiary or Beneficiaries by a Participant, I hereby
designate the following person, persons or trust as Primary and Secondary
Designated Beneficiaries of my benefits under the Plan and the Cass Information
Systems, Inc. Amended and Restated Omnibus Stock and Performance Compensation
Plan Restricted Stock Agreement (“Agreement”) between Cass and me dated
__________, 20____ payable by reason of my death:

Primary Beneficiary [include address and relationship]:


Secondary Beneficiary [include address and relationship]:


I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF PRIMARY BENEFICIARIES AND SECONDARY
BENEFICIARIES.

Cass shall cause all Shares of Cass stock to be transferred by reason of my
death pursuant to the Agreement to the Primary Beneficiary, if he, she or it
survives me, and if no Primary Designated Beneficiary shall survive me, then to
my Secondary Designated Beneficiary, and if no named Designated Beneficiary
survives me, then all Shares shall be transferred in accordance with the terms
of the Agreement.

Date of this Designation         Signature of Participant


NOTE: Unless the Participant provides otherwise in completing this Beneficiary
Designation, Cass shall transfer all Shares of Cass stock to be transferred to
more than one Designated Beneficiary equally to the living Designated
Beneficiaries.

*     *     *     *     *

This Beneficiary Designation was received on behalf of Cass this _____day of
____________, 20____.

By:   Title:    


--------------------------------------------------------------------------------




Exhibit 10.1

CASS INFORMATION SYSTEMS, INC.
AMENDED AND RESTATED
OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN

EXHIBIT A

As described in Section 4 of this Agreement, the vesting schedule applicable to
the Shares subject to this Agreement shall be as follows:

--------------------------------------------------------------------------------